UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03023 FORUM FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 Stacey E. Hong, Principal Executive Officer Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Date of fiscal year end: December 31 Date of reporting period: July 1, 2013 – September 30, 2013 Item 1.Schedule of Investments. ADAMS HARKNESS SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2013 (Unaudited) AF Security AF Shares Description Value Common Stock - 93.5% Biotechnology - 8.5% ACADIA Pharmaceuticals, Inc. (a) $ 185,423 Acceleron Pharma, Inc. (a) 65,134 Aegerion Pharmaceuticals, Inc. (a) 250,702 Alnylam Pharmaceuticals, Inc. (a) 249,511 Intercept Pharmaceuticals, Inc. (a) 85,252 Isis Pharmaceuticals, Inc. (a) 69,261 NPS Pharmaceuticals, Inc. (a) 493,532 Onconova Therapeutics, Inc. (a) 154,320 Ophthotech Corp. (a) 203,513 Pacira Pharmaceuticals, Inc. (a) 336,630 2,093,278 Business Services - 16.3% Bankrate, Inc. (a) 391,139 Benefitfocus, Inc. (a) 10,815 CoStar Group, Inc. (a) 387,009 Demandware, Inc. (a) 122,543 FleetMatics Group PLC (a) 169,914 Huron Consulting Group, Inc. (a) 239,375 Korn/Ferry International (a) 136,104 Medidata Solutions, Inc. (a) 182,526 Move, Inc. (a) 152,550 On Assignment, Inc. (a) 191,730 Responsys, Inc. (a) 393,195 Roadrunner Transportation Systems, Inc. (a) 97,428 ServiceSource International, Inc. (a) 275,122 Tangoe, Inc. (a) 369,949 Textura Corp. (a) 151,943 Trulia, Inc. (a) 229,742 WageWorks, Inc. (a) 515,599 4,016,683 Consumer Discretionary - 9.1% Brunswick Corp. 114,542 Capella Education Co. (a) 122,170 Conn's, Inc. (a) 54,844 Deckers Outdoor Corp. (a) 252,144 K12, Inc. (a) 79,516 LifeLock, Inc. (a) 179,458 Lithia Motors, Inc., Class A 368,448 Lumber Liquidators Holdings, Inc. (a) 403,137 Shutterfly, Inc. (a) 285,267 Spirit Airlines, Inc. (a) 114,633 The Ryland Group, Inc. 161,147 TRI Pointe Homes, Inc. (a) 99,163 2,234,469 Energy - 6.0% Athlon Energy, Inc. (a) 202,577 Bonanza Creek Energy, Inc. (a) 310,070 Carrizo Oil & Gas, Inc. (a) 446,974 Kodiak Oil & Gas Corp. (a) 168,237 US Silica Holdings, Inc. 355,647 1,483,505 Financial Services - 8.7% Encore Capital Group, Inc. (a) 309,326 Financial Engines, Inc. 324,245 Home Bancshares, Inc. 288,059 MGIC Investment Corp. (a) 312,749 Regional Management Corp. (a) 217,035 The Bancorp, Inc. (a) 270,407 Western Alliance Bancorp. (a) 429,427 2,151,248 Health-Care - 10.2% Acadia Healthcare Co., Inc. (a) 455,614 Akorn, Inc. (a) 171,019 Align Technology, Inc. (a) 239,637 athenahealth, Inc. (a) 93,362 Centene Corp. (a) 194,758 DexCom, Inc. (a) 261,692 ExamWorks Group, Inc. (a) 566,712 ICON PLC (a) 148,985 Insulet Corp. (a) 115,968 Volcano Corp. (a) 254,509 2,502,256 Industrials - 10.5% Acuity Brands, Inc. 288,943 Beacon Roofing Supply, Inc. (a) 70,975 Chart Industries, Inc. (a) 468,167 Gentherm, Inc. (a) 176,585 MasTec, Inc. (a) 343,299 Methode Electronics, Inc. 77,140 Middleby Corp. (a) 186,975 Polypore International, Inc. (a) 74,770 Power Solutions International, Inc. (a) 121,196 Proto Labs, Inc. (a) 489,278 Swift Transportation Co. (a) 102,464 Taser International, Inc. (a) 178,100 2,577,892 Retail - 8.0% ANN, Inc. (a) 237,241 Buffalo Wild Wings, Inc. (a) 226,889 Fiesta Restaurant Group, Inc. (a) 147,251 Fifth & Pacific Co., Inc. (a) 204,056 Five Below, Inc. (a) 143,937 Fox Factory Holding Corp. (a) 262,843 hhgregg, Inc. (a) 62,237 Kirkland's, Inc. (a) 64,079 Red Robin Gourmet Burgers, Inc. (a) 345,190 Restoration Hardware Holdings, Inc. (a) 98,826 Sonic Corp. (a) 169,335 1,961,884 Technology - 16.2% Calix, Inc. (a) 302,083 Ciena Corp. (a) 224,695 Cognex Corp. 145,510 CommVault Systems, Inc. (a) 173,903 Cornerstone OnDemand, Inc. (a) 360,852 Exar Corp. (a) 170,240 Finisar Corp. (a) 178,324 FireEye, Inc. (a) 130,820 Imperva, Inc. (a) 164,298 Infoblox, Inc. (a) 314,696 Inphi Corp. (a) 109,656 Integrated Device Technology, Inc. (a) 158,963 InvenSense, Inc. (a) 189,768 Proofpoint, Inc. (a) 470,879 QLIK Technologies, Inc. (a) 90,051 Rally Software Development Corp. (a) 143,658 Ruckus Wireless, Inc. (a) 267,513 SPS Commerce, Inc. (a) 295,117 Yelp, Inc. (a) 92,652 3,983,678 Total Common Stock (Cost $19,449,095) 23,004,893 Total Investments - 93.5% (Cost $19,449,095)* $ 23,004,893 Other Assets & Liabilities, Net – 6.5% 1,601,240 Net Assets – 100.0% $ 24,606,133 PLC Public Limited Company (a) Non-income producing security. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ 3,635,576 Gross Unrealized Depreciation (79,778 ) Net Unrealized Appreciation $ 3,555,798 The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2013. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ 23,004,893 Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - Total $ 23,004,893 The Level 1 value displayed in this table is Common Stock. Refer to the Schedule of Investments for a further breakout of each security by industry. There were no transfers between Level 1, Level 2 and Level 3 for the period ended September 30, 2013. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. POLARIS GLOBAL VALUE FUND SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2013 (Unaudited) Security Shares Description Value Common Stock - 96.9% Australia - 0.9% BHP Billiton PLC, ADR $ Belgium - 1.2% Solvay SA, Class A Canada - 2.2% Methanex Corp. Finland - 3.6% Caverion Corp. (a) Kone Oyj, Class B Konecranes Oyj YIT Oyj France - 5.5% Christian Dior SA Etablissements Maurel et Prom Imerys SA Ipsos Transgene SA (a) Germany - 9.8% BASF SE Deutsche Telekom AG Freenet AG Hannover Rueck SE Muenchener Rueckversicherungs AG, Class R Symrise AG Wincor Nixdorf AG Hong Kong - 1.0% Guangdong Investment, Ltd. India - 0.9% Infosys, Ltd., ADR Ireland - 4.1% CRH PLC Greencore Group PLC Israel - 1.0% Teva Pharmaceutical Industries, Ltd., ADR Italy - 3.0% Gtech Spa Trevi Finanziaria Industriale SpA Japan - 5.2% Asahi Group Holdings, Ltd. KDDI Corp. MEIJI Holdings Co., Ltd. Showa Denko KK Norway - 1.2% DNB Bank ASA Republic Of South Korea - 1.7% Samsung Electronics Co., Ltd. South Africa - 1.2% Sasol, Ltd. Sweden - 5.1% Duni AB, Class A Investor AB, Class B Loomis AB, Class B Svenska Handelsbanken AB, Class A Switzerland - 1.5% Novartis AG Thailand - 0.9% Thai Oil PCL United Kingdom - 8.9% Barratt Developments PLC (a) BBA Aviation PLC Bellway PLC Persimmon PLC (a) Rexam PLC Standard Chartered PLC Taylor Wimpey PLC United States - 38.0% ALLETE, Inc. Ameris Bancorp (a) Astoria Financial Corp. BNC Bancorp Brookline Bancorp, Inc. Brooks Automation, Inc. Carter's, Inc. Colony Bankcorp, Inc. (a) Forest Laboratories, Inc. (a) Frontier Communications Corp. General Dynamics Corp. Hewlett-Packard Co. Independent Bank Corp. International Bancshares Corp. Mac-Gray Corp. Marathon Oil Corp. Marathon Petroleum Corp. Microsoft Corp. NextEra Energy, Inc. Peoples Bancorp, Inc. Praxair, Inc. Quest Diagnostics, Inc. Regal Entertainment Group, Class A Southwest Bancorp, Inc. (a) The Chubb Corp. The JM Smucker Co. The Western Union Co. UnitedHealth Group, Inc. Univest Corp. of Pennsylvania Verizon Communications, Inc. Webster Financial Corp. WellPoint, Inc. Xerox Corp. Total Common Stock (Cost $157,982,131) Security Principal Description Rate Maturity Value Short-Term Investments - 0.0% Certificates of Deposit - 0.0% $ Middlesex Federal Savings Bank % 12/15/13 $ Stoneham Savings Bank 11/24/13 Total Certificates of Deposit (Cost $65,516) Total Short-Term Investments (Cost $65,516) Total Investments - 96.9% (Cost $158,047,647)* $ Other Assets & Liabilities, Net – 3.1% Net Assets – 100.0% $ ADR American Depositary Receipt PCL Public Company Limited PLC Public Limited Company (a) Non-income producing security. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2013. Level 1 Level 2 Level 3 Total Assets Investments At Value Common Stock Australia $ $ - $ - $ Belgium - - Canada - - Finland - - France - - Germany - - Hong Kong - - India - - Ireland - - Israel - - Italy - - Japan - - Norway - - Republic Of South Korea - - South Africa - - Sweden - - Switzerland - - Thailand - - United Kingdom - - United States - - Certificates of Deposit - - Total Investments At Value $ $ $ - $ There were no transfers between Level 1, Level 2 and Level 3 for the period ended September 30, 2013. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. THE BEEHIVE FUND FUND SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2013 (Unaudited) Security Shares Description Value Common Stock - 97.6% Consumer Discretionary - 20.5% AutoNation, Inc. (a) $ Comcast Corp., Class A Delphi Automotive PLC Imax Corp. (a) Johnson Controls, Inc. Starbucks Corp. Energy - 11.4% Devon Energy Corp. Marathon Oil Corp. Schlumberger, Ltd. The Williams Cos., Inc. Financials - 21.5% ACE, Ltd. Aon PLC CIT Group, Inc. (a) MetLife, Inc. SunTrust Banks, Inc. Industrials - 10.4% Pentair, Ltd. Republic Services, Inc. United Parcel Service, Inc., Class B Materials - 2.2% Carpenter Technology Corp. Pharmaceuticals, Biotechnology and Life Sciences - 10.2% Amarin Corp PLC, ADR (a) Celgene Corp. (a) Gilead Sciences, Inc. (a) Thermo Fisher Scientific, Inc. Software & Services - 14.6% Citrix Systems, Inc. (a) eBay, Inc. (a) Google, Inc., Class A (a) Microsoft Corp. Oracle Corp. Technology Hardware & Equipment - 6.8% Apple, Inc. Trimble Navigation, Ltd. (a) Total Common Stock (Cost $75,125,483) Money Market Funds - 2.4% Fidelity Institutional Cash Money Market Fund, 0.04% (b) (Cost $2,474,855) Total Investments - 100.0% (Cost $77,600,338)* $ Other Assets & Liabilities, Net – 0.0% Net Assets – 100.0% $ ADR American Depositary Receipt PLC Public Limited Company (a) Non-income producing security. (b) Variable rate security. Rate presented is as of September 30, 2013. * Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2013. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs - Total $ The Level 1 value displayed in this table is Common Stock. The Level 2 value displayed in this table is a Money Market Fund. Refer to the Schedule of Investments for a further breakout of each security by type. There were no transfers between Level 1, Level 2 and Level 3 for the period ended September 30, 2013. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Item 2.Controls and Procedures. ((a) The registrant’s Principal Executive Officer and Principal Financial Officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “Act”)) are effective, based on their evaluation of these disclosure controls and procedures required by Rule 30a-3(b) under the Act and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as of a date within 90 days of the filing date of this report (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3.Exhibits Certifications as required by Rule 30a-2(a) under the Act. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FORUM FUNDS By: /s/ Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date: November 8, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date: November 8, 2013 By: /s/ Karen Shaw Karen Shaw, Principal Financial Officer Date: November 8, 2013
